Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment and remarks filed on 16 June 2021.
Claims 1-20 are presently pending for examination.

Response to Arguments
2.	Applicant's arguments filed 06/16/2021have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not teach “determining, by a first network device in a network, that the first network device has a configuration issue wherein determining that the first network device has a configuration issue comprises: determining, by the first network device, that the first network device needs to be configured and determining by the first network device that the first network device cannot connect to a network management system (NMS); in response to determining that the first network has configuration issue determining by the first network device that a second network device in the network was configured by the NMS”.

In response to applicant’s argument, although the terminology used by the prior art of record and that of instant claims differ, it still discloses the invention as claimed. In 
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broadly as possible.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  It is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claim invention.
. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Warszawski et al., U. S. Patent Publication No. 2015/0180709 in view of Calippee et al., U. S. Patent Publication No. 2010/0268803.
Regarding claim 1, Warszawski discloses a method comprising: determining, by a first network device in a network, that the first network device has a configuration issue, wherein determining, by the first network device, that the first network device has a configuration issue comprises: determining, by the first network device, that the first network device needs to be configured, and determining that the first network device cannot connect to a Network Management System (NMS) (see Warszawski, ¶ [0026]-[0027]; first host (network device) provided that is having issue reaching the network 
Although Warszawski discloses in response to determining that the second network device in the network was configured by the NMS (see Warszawski, ¶ [0027]), it does not explicitly disclose obtaining second network device configuration data from the second network device; and configuring the first network device with configuration data comprising at least a portion of the second network device configuration data.
Calippee teaches obtaining second network device configuration data from the second network device (see Calippee, ¶ [0020]-[0021] and [0033]-[0034]; existing configuration data belonging to second device is retrieved); and configuring the first network device with configuration data comprising at least a portion of the second network device configuration data (see Calippee, ¶ [0022]-[0023] and [0035]-[0036]; retrieved existing configuration data is used to configure the new device). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Calippee with that of Warszawski in order to efficiently configure unreachable or add devices to the network.



Regarding claim 4, Warszawski-Calippee teaches wherein determining that the second network device in the network was configured by the NMS comprises: determining, by the first network device, that a plurality of network devices in the network were configured by the NMS (see Warszawski, ¶ [0028]-[0029]); and selecting, by the first network device, the second network device from the plurality of network devices (see Calippee, ¶ [0033]-[034]).

Regarding claim 8, Warszawski discloses a method comprising: determining, by a first network device in a network, that the first network device has a configuration issue, wherein determining that the first network device has a configuration issue comprises; determining, by the first network device, that the first network device needs to be configured, and determining that the first network device cannot connect to a Network Management System (NMS) (see Warszawski, ¶ [0026]-[0027]; first host (network device) provided that is having issue reaching the network management); determining, by the first network device in response to determining, by the first network device that the first network device has the configuration issue, that a second network device in the network was configured by the NMS (see Warszawski, ¶ [0028]-[0029]; the network management system selects second host that is reachable); in response to determining that the first network device has the configuration issue, determining, by the first 
Although Warszawski discloses in response to determining that the second network device in the network was configured by the NMS (see Warszawski, ¶ [0027]), it does not explicitly disclose obtaining second network device configuration data from the second network device; obtaining third network device configuration data from the third network device; and configuring the first network device with configuration data comprising a combination of at least a portion of the second network device configuration data and at least a portion of the third network device configuration data.
Calippee teaches obtaining second network device configuration data from the second network device (see Calippee, ¶ [0020]-[0021] and [0033]-[0034]; existing configuration data belonging to second device is retrieved); obtaining third network device configuration data from the third network device (see Calippee, ¶ [0020]-[0021] and [0033]-[0034]; existing configuration data belonging to second device is retrieved); and configuring the first network device with configuration data comprising a combination of at least a portion of the second network device configuration data and at least a portion of the third network device configuration data (see Calippee, ¶ [0022]-[0023] and [0035]-[0036]; retrieved existing configuration data is used to configure the new device). It would have been obvious to one of ordinary skill in the art before the effective filling 

Regarding claim 9, Warszawski-Calippee teaches wherein determining that the first network device needs to be configured comprises determining that the first network device has been newly connected to the network (see Calippee, ¶ [0003]).

Regarding claim 11, Warszawski-Calippee teaches wherein determining that the second network device in the network was configured by the NMS comprises: determining, by the first network device, that a plurality of network devices in the network were configured by the NMS (see Warszawski, ¶ [0028]-[0029]); and selecting, by the first network device, the second network device from the plurality of network devices (see Calippee, ¶ [0033]-[0034]).

Regarding claim 15, Warszawski discloses a system comprising: a memory storage disposed in a first network device; and a processing unit coupled to the memory storage and disposed in the first network device, wherein the processing unit is operative to: determine that the first network device has a configuration issue, wherein the processing unit being operative to determine that the first network device has a configuration issue comprises the processing unit being operative to determine that the first network device needs to be configured, and determine that the first network device cannot connect to a Network Management System (NMS) (see Warszawski, ¶ [0026]-[0027]; first host (network device) provided that is having issue reaching the network 
Although Warszawski discloses in response to determining that the second network device in the network was configured by the NMS (see Warszawski, ¶ [0027]), it does not explicitly disclose obtain second network device configuration data from the second network device; and configure the first network device with configuration data comprising at least a portion of the second network device configuration data.
Calippee teaches obtain second network device configuration data from the second network device (see Calippee, ¶ [0020]-[0021] and [0033]-[0034]; existing configuration data belonging to second device is retrieved); and configure the first network device with configuration data comprising at least a portion of the second network device configuration data see Calippee, ¶ [0022]-[0023] and [0035]-[0036]; retrieved existing configuration data is used to configure the new device). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Calippee with that of Warszawski in order to efficiently configure unreachable or add devices to the network.

Regarding claim 16, Warszawski-Calippee teaches wherein the processing unit being operative to determine that the first network device needs to be configured comprises 

Regarding claim 18, Warszawski-Calippee teaches wherein the processing unit being operative to determine that the second network device in the network was configured by the NMS comprises the processing unit being operative to: determine that a plurality of network devices in the network were configured by the NMS (see Warszawski, ¶ [0028]-[0029]); and select the second network device from the plurality of network devices (see Calippee, ¶ [0033]-[0034]).

4.	Claim 3,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Warszawski in view of Calippee as applied to claim 1 above, and further in view of Ford et al., U. S. Patent Publication No. 2009/0083398.
Regarding claim 3, although Warszawski-Calippee discloses the invention substantially as claimed, they do not explicitly disclose wherein determining that the first network device needs to be configured comprises determining that a configuration of the first network device has been erased.
Ford teaches wherein determining that the first network device needs to be configured comprises determining that a configuration of the first network device has been erased (see Ford, ¶ [0014] and [0023]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Ford with that of Warszawski-Calippee in order to automatically delete old versions of configuration data upon the availability of new configuration data.

Regarding claim 10, Warszawski-Calippee-Ford teaches wherein determining that the first network device needs to be configured comprises determining that a configuration of the first network device has been erased (see Ford, ¶ [0014] and [0023]).

Regarding claim 17, Warszawski-Calippee-Ford teaches wherein the processing unit being operative to determine that the first network device needs to be configured comprises the processing unit being operative to determine that a configuration of the first network device has been erased (see Ford, ¶ [0014] and [0023]).

5.	Claim 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warszawski in view of Calippee as applied to claim 1 above, and further in view of Perkinson, U. S. Patent  No. 8402120.

Regarding claim 5, although Warszawski-Calippee discloses the invention substantially as claimed, they do not explicitly disclose wherein selecting the second network device from the plurality of network devices comprises selecting the second network device in response to determining that the second network device has a lowest Media Access Control (MAC) address of the plurality of network devices.
Perkinson teaches wherein selecting the second network device from the plurality of network devices comprises selecting the second network device in response to determining that the second network device has a lowest Media Access Control (MAC) address of the plurality of network devices (see Perkinson, col. 5 lines 34-37 and col. 6 

Regarding claim 6, Warszawski-Calippee-Perkinson teaches wherein determining that the second network device was configured by the NMS comprises connecting, by the first network device to the second network device, using Link Layer Discovery Protocol (LLDP) (see Perkinson, col. 2 line 5 and col. 4 lines 5-7).

Regarding claim 7, Warszawski-Calippee-Perkinson teaches wherein determining that the second network device was configured by the NMS comprises connecting, by the first network device to the second network device, using an organizational Specific Type-Length-Value (TLV) with type 127 of Link Layer Discovery Protocol (LLDP) (see Perkinson, col. 2 line 5 and col. 7 lines 40-51).

Regarding claim 12, Warszawski-Calippee-Perkinson teaches wherein selecting the second network device from the plurality of network devices comprises selecting the second network device in response to determining that the second network has a lowest 

Regarding claim 13, Warszawski-Calippee-Perkinson teaches wherein determining that the second network device was configured by the NMS comprises connecting, by the first network device to the second network device, using Link Layer Discovery Protocol (LLDP) (see Perkinson, col. 2 line 5 and col. 4 lines 5-7).

Regarding claim 14, Warszawski-Calippee-Perkinson teaches wherein determining that the second network device was configured by the NMS comprises connecting, by the first network device to the second network device, using an organizational Specific Type-Length-Value (TLV) with type 127 of Link Layer Discovery Protocol (LLDP) (see Perkinson, col. 2 line 5 and col. 7 lines 40-51).

Regarding claim 19, Warszawski-Calippee-Perkinson teaches wherein the processing unit being operative to select the second network device from the plurality of network devices comprises the processing unit being operative to select the second network device in response to the second network having a lowest Media Access Control (MAC) address of the plurality of network devices (see Perkinson, col. 5 lines 34-37 and col. 6 lines 2-5).

Regarding claim 20, Warszawski-Calippee-Perkinson teaches wherein the processing unit being operative to determine that the second network device in the network was .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444